Citation Nr: 0639194	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-12 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

REMAND

The veteran had active military service from September 1998 
to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, by which the RO granted service 
connection for psoriasis and established an initial 30 
percent rating.  Jurisdiction of the case has since been 
transferred to the RO in Waco, Texas.

The veteran contends that her service-connected psoriasis 
should be evaluated at a higher rating than the initially 
established 30 percent (Diagnoses have also been made for 
eczema and dermatitis.).  The RO initially evaluated the 
veteran's psoriasis under Diagnostic Code 7816.  See 
38 C.F.R. § 4.118 (2006).  A 30 percent rating is warranted 
when there is 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118 (Diagnostic Code 7816).

According to a December 2003 VA examination, the veteran's 
skin disease affects less than 40 percent of her entire body.  
In fact, as of that date, the active disease affected less 
than 20 percent of her entire body.  However, in neither that 
report nor any other examination report or clinical records, 
does an examiner address whether the service-connected skin 
disease affects more than 40 percent of exposed areas of the 
veteran's body.  Likewise, it is not readily apparent to the 
Board whether the veteran's skin disease actually does or 
does not encompass more than 40 percent of exposed areas.  As 
such, any finding by the Board at this juncture would be 
purely speculative.  The Board notes that VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It is especially important to ascertain the extent 
the psoriasis affects the exposed area in light of evidence 
referring to macules or scarring that affects her entire 
body.  Lay statements have been submitted that include 
attestations regarding skin changes noticeable to friends and 
co-workers, which would presumably be because of psoriasis or 
its residual scarring on exposed areas.  Additionally, a July 
2002 examination report includes a description of a "huge" 
number of scars all over the veteran's body, particularly the 
extremities.  

Hence, in light of the above, the Board finds that another VA 
examination is needed to resolve the claim for a higher 
initial rating on appeal.  Under these circumstances, the RO 
should arrange for the veteran to undergo a VA dermatological 
examination for the purpose of clarifying the extent and 
severity of the veteran's service-connected skin disease.  
(The veteran is advised that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2006).)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA dermatological 
examination.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner must indicate whether the 
veteran's skin disease with residual 
scarring affects more than 40 percent of 
the entire body, and a specific finding 
should be made as to whether it affects 
more than 40 percent of exposed areas, 
or; requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
twelve-month period.  The examiner must 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

